United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                    No. 97-3846
                                     ___________
Richard M. Gumto,                        *
                                         *
              Plaintiff-Appellant,       *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   District of North Dakota.
                                         *
Kenneth S. Apfel, Commissioner of        *   [UNPUBLISHED]
Social Security,                         *
                                         *
              Defendant-Appellee.        *

                                     ___________

                           Submitted: April 17, 1998
                              Filed: May 7, 1998
                                  ___________

Before McMILLIAN, BOWMAN,1 and MURPHY, Circuit Judges.
                                ___________

PER CURIAM.

      Gumto applied for disability benefits under Title II of the Social
Security Act, 42 U.S.C. §§ 401-433, based on a diagnosis of a degenerative
disk disease. His application for benefits was denied and an administrative
law judge (“ALJ”) found that he was not disabled as defined under the Social
Security Act and could perform jobs that existed in substantial numbers in
the national economy. This denial became final




     1
       The Honorable Pasco M. Bowman became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 18, 1998.
after the Social Security Appeals Council declined to review the decision
of the ALJ. See 20 C.F.R. § 404.981. Gumto then filed this action and the
district court2 granted summary judgment in favor of Apfel after determining
that the record supported the decision of the ALJ. Based on our review of
the record we affirm the judgment on the basis of the district court’s
opinion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Rodney S. Webb, Chief United States District Judge for the
District of North Dakota.

                                      -2-